Citation Nr: 1027661	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1978 to April 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2007 and September 2008 rating decisions of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) that denied service connection for reactive 
depression, anxiety, and posttraumatic stress disorder (PTSD).  

The Board has re-characterized the issue as entitlement to an 
acquired psychiatric disorder, to include major depressive 
disorder, as shown on the title page of this decision.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

SSA Records

The Veteran indicated on his April 2006 claim that he was in 
receipt of Social Security Administration disability benefits.  
The claims file does not reflect that efforts have been made to 
obtain Social Security Administration (SSA) records.  It is not 
clear from the record whether any medical documentation 
associated with this award would be relevant to the claim at 
hand, but the Board cannot exclude that possibility.  
Accordingly, efforts to obtain SSA records are required, pursuant 
to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Pre-service Medical Records

The Veteran has also indicated that he received psychiatric 
treatment prior to enlistment.  The Veteran maintains that the 
psychiatrist cleared him for military service.  However, no pre-
service psychiatric medical records are associated with the 
Veteran's claim file.  Such evidence must be obtained prior to a 
final adjudication of the Veteran's current claim for an acquired 
psychiatric disorder, to include major depressive disorder. 

VA Examination

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Veteran is seeking service connection for an acquired 
psychiatric disorder.  He contends that while in service he 
acquired mental disabilities that left him mentally incompetent.  
He reports that he suffers from depression, anxiety, and does not 
care about himself or life.  The Veteran states that he did not 
seek medical treatment after service because he was unable to 
admit that he needed treatment.

Service treatment records dated in January 1980 show that the 
Veteran reported being depressed because he believed he was 
infertile and was having problems with his girlfriend.  At a 
January 1980 neuropsychiatric evaluation, the Veteran reported 
that he had received psychiatric treatment for depression prior 
to service.  He also reported that the recruiter told him to lie 
about his psychiatric history because otherwise he would not be 
accepted for enlistment.  The physician diagnosed the Veteran 
with reactive depression, secondary to a fixed personality 
disorder.  The physician stated that the Veteran had no business 
in the military to begin with and his condition was worsening 
while in service.  The physician opined that the Veteran was not 
suffering from a mental illness at the time of the examination 
but that continued service could cause the Veteran to become 
mentally ill.  The Veteran was found to be unsuitable for 
reenlistment due to his personality disorder and was discharged 
in April 1980.  

Post service VA medical records dated from October 2002 to July 
2009 show the Veteran was treated intermittently for depression 
and anxiety.  At an October 2004 VA examination, the Veteran 
denied nightmares, avoidance, hypervigilance, and detachment from 
others.  At a February 2008 VA examination, the Veteran 
complained of stress, anxiety, and depression that had worsened 
in the prior four months.  He also stated that he had gained 
weight, had trouble sleeping, had nightmares, and suffered from 
some agoraphobia.  The Veteran reported that he had been 
diagnosed with PTSD in the past.

However, the record is unclear as to whether the Veteran has a 
current diagnosis of a psychiatric disorder.  Also, the record 
currently contains no medical opinion addressing the relationship 
between any currently diagnosed psychiatric disorder and whether 
the disorder was incurred in or aggravated by service. 

Therefore, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, it is 
necessary to have a medical opinion based upon a thorough review 
of the record.  The Board thus finds that an examination and 
opinion addressing the etiology of any disorder present is 
necessary in order to fairly decide the merits of the Veteran's 
claim. 

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted, and all SSA records 
associated with the grant of disability benefits 
to the Veteran should be requested.  All records 
obtained pursuant to this request must be included 
in the Veteran's claims file.  If the search for 
such records has negative results, documentation 
to that effect should be included in the claims 
file.

2.  The RO/AMC should then contact the Veteran 
with a request that he provide the full name and 
address for all the facilities from which he 
reportedly received treatment for a psychiatric 
disorder prior to service.  The RO should also 
obtain a form to allow release of records from the 
Northeast Community Mental Health Clinic which 
reportedly provided mental health treatment during 
service.  Following receipt of that information, 
the RO/AMC should contact the facilities in 
question, with a request that they provide copies 
of any and all records of treatment of the Veteran 
(to include treatment for any psychiatric 
disorder) on file at their facility. The Veteran 
should be requested to sign the necessary 
authorization for release of such private medical 
records to the VA.  All attempts to procure those 
records should be documented in the file.  If the 
RO/AMC cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file. In addition, the Veteran and 
his representative should be informed of any such 
problem.

3.  The RO/AMC shall schedule the Veteran for a 
psychiatric examination.  The Veteran's claims 
files should be made available to and reviewed by 
the examiner.  The examiner should review the 
service treatment records, pre and post service 
medical records, and other relevant evidence of 
record.  Any necessary diagnostic testing should 
be conducted.  Then, the examiner should provide 
the following information:

The examiner should specifically address the 
question of whether any psychiatric disorder is 
present, and should assign a diagnosis, if any.

The examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent, or greater, likelihood) that the disorder 
was incurred in or aggravated by service.


4.  The RO/AMC is requested to then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been conducted 
and completed in full, and that no other 
notification or development action, in addition to 
those directed above, is required.  If further 
action is required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim for an acquired psychiatric 
disability.  If the benefit sought on appeal 
remains denied, the Veteran and his representative 
should be provided with a Supplemental Statement 
of the Case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

